       Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JANE DOE,                                                         Case No: 19-CV-0834

                                   Plaintiff,

        -against-

                                                                  SUPPLEMENTAL BRIEF
                                                                  & AFFIRMATION
DAVID K. TOWNES, individually,                                    REGARDING SERVICE

                                    Defendant.
-------------------------------------------------------X

   SUPPLEMNTAL BRIEF AND AFFIRMATION OF DANILO BANDOVIC, ESQ. IN
           SUPPORT OF PLAINTIFF’S MOTION FOR CONTEMPT


        DANILO BANDOVIC, ESQ., an attorney duly admitted to practice law before the

Courts of the State of New York and before this Tribunal, affirms the following under penalty of

perjury:

        (1) Plaintiff’s Service of the TRO

    1. On August 28, 2019, Plaintiff filed a Complaint (hereinafter “Complaint”) and

        Temporary Restraining Order (hereinafter “TRO”) against Defendant David K. Townes

        (hereinafter “Defendant Townes” or “Townes”).

    2. Plaintiff was granted a Temporary Restraining Order on August 28, 2019, by Hon. Judge

        Andrew L. Carter, Jr.

    3. In the late afternoon of August 28, 2019, Hon. Judge Andrew L. Carter, Jr. ordered

        Plaintiff to serve David K. Townes personally with the Order to Show Cause, Motion for

        TRO and Preliminary Injunction, Memorandum of Law, Declaration and Proposed Order

        to Show Cause on or before 10:00 a.m. the next day, August 29, 2019.

    4. New York CPLR 308 entitled “Personal Service upon a natural person” states:

                                                           1
  Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 2 of 7



       a. Personal service upon a natural person shall be made by any of the following

          methods, in part:

               i. by delivering the summons within the state to the person to be served; or

              ii. by delivering the summons within the state to a person of suitable age and

                  discretion at the actual place of business, dwelling place or usual place of

                  abode of the person to be served and by either mailing the summons to the

                  person to be served at his or her last known residence or by mailing the

                  summons by first class mail to the person to be served at his or her actual

                  place of business in an envelope bearing the legend “personal and

                  confidential” and not indicating on the outside thereof, by return address

                  or otherwise, that the communication is from an attorney or concerns an

                  action against the person to be served, such delivery and mailing to be

                  effected within twenty days of each other; proof of such service shall be

                  filed with the clerk of the court designated in the summons within twenty

                  days of either such delivery or mailing, whichever is effected later;

                  service shall be complete ten days after such filing; proof of service shall

                  identify such person of suitable age and discretion and state the date, time

                  and place of service, except in matrimonial actions where service

                  hereunder may be made pursuant to an order made in accordance with the

                  provisions of subdivision a of section two hundred thirty-two of the

                  domestic relations law ; or

5. After receiving the Order, Plaintiff’s counsel immediately worked closely with a process

   server to effectuate serve Defendant Townes personally with less than 24 hours’ notice.




                                           2
  Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 3 of 7



6. On August 29, 2019, at 9:58 AM, Plaintiff’s process server Intercounty Judicial Services

   (“IJS”) served a copy of the Order to Show Cause, Motion for TRO and Preliminary

   Injunction, Memorandum of Law, Declaration, Complaint and Proposed Order to Show

   Cause upon Jone Marie, a personal of suitable age and discretion located at 250 Park

   Avenue, New York, NY 10177.

7. 250 Park Avenue, New York, NY 10177 is the address for Defendant Townes’ place of

   business, Needham & Company, LLC.

8. Service upon Defendant Townes at this location was completed by mailing a true copy of

   the above stated documents to Defendant Townes in a First Class postpaid properly

   addressed envelope marked “Personal and Confidential” in an official depository under

   the exclusive care and custody of the United States Post Office in the State of New York.

9. A true and correct copy of this Affidavit of Service is located at Dkt. 6.

10. On August 29, 2019, at 9:47 AM, IJS served a copy of the Order to Show Cause, Motion

   for TRO and Preliminary Injunction, Memorandum of Law, Declaration, Complaint and

   Proposed Order to Show Cause upon “John Doe,” a doorman in Defendant Townes’

   building, who refused to provide his name, a personal of suitable age and discretion

   located at 900 Park Avenue, Apt 23B, New York, NY 10177.

11. 900 Park Avenue, Apt 23B, New York, NY 10177 is the last home address recorded for

   Defendant Townes.

12. Service upon Defendant Townes at this location was completed by mailing a true copy of

   the above stated documents to Defendant Townes in a First Class postpaid properly

   addressed envelope marked “Personal and Confidential” in an official depository under

   the exclusive care and custody of the United States Post Office in the State of New York.

13. A true and correct copy of this affidavit is located at Dkt. 7.

                                              3
  Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 4 of 7



   (2) Townes’ Constructive Knowledge of TRO

14. Defendant Townes had constructive and actual knowledge of the TRO because the e-

   mails that Defendant Townes sent to six (6) of Plaintiff’s close friends all made specific

   reference to the Complaint that Plaintiff filed and the allegations in the Complaint. (Dkt.

   41 Exhibits 1-6).

15. Neither Plaintiff nor Plaintiff’s counsel contacted Defendant Townes or made Defendant

   Townes aware that a Complaint was filed against him, or going to be filed against him

   prior to the Complaint being filed and Defendant Townes being served with said

   Complaint and TRO.

16. In Defendant Townes’ emails contacting third parties and revealing Plaintiff’s identity

   and defaming Plaintiff which are now the subject of these contempt papers (Dkt. 41

   Exhibits 1-6), Defendant Townes makes specific references to this present lawsuit and

   the ongoing legal dispute between the Plaintiff and Defendant.

17. Defendant Townes would have had no way of knowing about the details of the instant

   suit, or any of the allegations against him made by Plaintiff, had he not been served, had

   not read, and was not able to understand the contents of the lawsuit that was filed against

   him on August 28, 2019.

18. Logically speaking: the emails that Defendant Townes’ sent in violation of the

   Temporary Restraining Order, specifically addressing this lawsuit which he could not

   have known about otherwise, are de facto proof that Defendant Townes was aware of the

   TRO. This is evidenced by the fact that Defendant Twones was served with the TRO at

   the same time he was served with the Complaint (albeit without a Summons, which was

   served later in accordance with Court rules). (Dkt. 6 & Dkt. 7).




                                            4
  Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 5 of 7



19. Defendant Townes even confirmed as much during the Evidentiary Hearing held on

   March 3, 2020: “Okay. So the facts are that people that I contacted are mutual friends

   who are cordial mutual friends that I thought would have some influence with Ms. Doe to

   get this out of an absurd litigation situation and have what should have happened a fact-

   based, equity-based settlement of the matters between us. I thought I was perfectly

   reasonable to reach out to mutual friends […]” (emphasis added). Thus, Defendant

   Townes admitted on the record that he was contacting mutual friends in order to “Get out

   of this absurd litigation situation,” clearly demonstrating that he was aware of the lawsuit

   filed against him and must necessarily been aware of the TRO.

20. Furthermore, it would be incredulous for Defendant Townes to state that he was only

   aware of the Complaint and not the TRO because the Summons and Complaint was

   officially served well-after he sent his emails in violation of the Temporary Restraining

   Order.

21. During the Evidentiary Hearing held on March 3, 2019, Defendant Townes stated, “Now,

   from there I take the position that I did nothing in contempt of Court except try to find

   a way to peacefully resolve this absurd situation.” (emphasis added). Again, Defendant

   Townes attempts to argue that he was not in violation of the legal TRO issued by the

   Court and thereby admits in his own words on the record, after being sworn in, that he

   was aware of the TRO and the Complaint and chose to not abide by it.

22. Defendant Townes is a law school graduate and is must be well aware of the implications

   of a Court’s Temporary Restraining Order and the proper mechanisms through which to

   oppose it. Still, Defendant Townes chose to ignore this Court’s Order of August 29, 2019

   (Dkt. 4), to appear on September 11, 2019 at 2:00 p.m. and show cause why an order

   should not be issued. Defendant Townes did not show up for this hearing.

                                            5
  Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 6 of 7




   (3) Plaintiff’s Service of Sept 17, 2019 Papers

23. On August 28, 2019, Plaintiff’s counsel filed a Request for Issuance of Summons as to

   David K. Townes. (Dkt. 4)

24. On September 12, 2019, this Court issued a Summons for Defendant Townes with

   regards to Plaintiff’s complaint (Dkt. 9).

25. On September 16, 2019, at 11:23 AM, Plaintiff’s process server Intercounty Judicial

   Services (“IJS”) served a copy of the Summons in a Civil Case and Complaint upon “Rod

   “Doe”,” a doorman in Defendant Townes’ building, a personal of suitable age and

   discretion located at 900 Park Avenue, Apt 23B, New York, NY 10177.

26. 900 Park Avenue, Apt 23B, New York, NY 10177 is the last home address recorded for

   Defendant Townes.

27. Service upon Defendant Townes at this location was completed by mailing a true copy of

   the above stated documents to Defendant Townes in a First Class postpaid properly

   addressed envelope marked “Personal and Confidential” in an official depository under

   the exclusive care and custody of the United States Post Office in the State of New York.

28. A true and correct copy of this affidavit is located at Dkt. 13.

29. On September 17, 2019, while IJS had the documents to attempt personal service, by

   coincidence, Defendant Townes physically entered IJS’s Mineola office located at 85

   Willis Ave Suite F, Mineola, NY 11501.

30. According to an IJS representative’s correspondence via e-mail, “He was served in hand

   on 9/17 in our office. He happens to be a pro se client of ours and came in while we had it

   out for service. My boss served him.”




                                                6
    Case 1:19-cv-08034-ALC-OTW Document 50 Filed 05/27/20 Page 7 of 7



  31. Defendant Townes was served with the Summons and Complaint, in person, on

     September 17, 2019. This is reflected in a true and correct copy of the Affidavit of

     Service filed as Dkt. 14.



DATED:      White Plains, NY
            May 27, 2020
                                                 DEREK SMITH LAW GROUP, PLLC
                                                 Attorneys for Plaintiff
                                                  By: _/s/ Danilo Bandovic_________
                                                 Danilo Bandovic, Esq.
                                                 1 Penn Plaza, Suite 4905
                                                 New York, NY 10119
                                                 (212) 587-0760




                                          7
